UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 31, 2012 EMCOR Group, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-8267 11-2125338 (Commission File Number) (I.R.S. Employer Identification No.) 301 Merritt Seven, Norwalk, CT 06851-1092 (Address of Principal Executive Offices) (Zip Code) (203) 849-7800 (Registrant's Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. On May 31, 2012 at our 2012 Annual Meeting of Stockholders, the stockholders of the Company voted on the following three items: 1.To elect ten directors to serve until our next Annual Meeting of Stockholders anduntil their successors are duly elected and qualified. 2.To consider a non-binding advisory resolution approving executivecompensation. 3.To ratify the appointment of Ernst & Young LLP as the Company's independent auditors for 2012. The results are as follows: Proposal 1. The nominees for director were elected based on the following votes: Nominee Shares For Shares Withheld Broker Non-Votes Stephen W. Bershad David A.B. Brown Larry J. Bump Albert Fried, Jr. Anthony J. Guzzi Richard F. Hamm, Jr. David H. Laidley Frank T. MacInnis Jerry E. Ryan Michael T. Yonker Proposal 2. The proposal for stockholders to approve, on a non-binding advisory basis, the compensation of the Company’s named executive officerswas approved based upon the following votes: Shares For Shares Against Shares Abstaining Broker Non-Votes Proposal 3. The proposal to ratify the appointment of Ernst & Young LLP as the Company’s independent auditors for 2012 was approved based on thefollowing votes: Shares For 62,296,335 Shares Against 652,974 Shares Abstaining There were no broker non-votes on this item. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. EMCOR GROUP, INC. Date:June 1, 2012 By: /s/ Sheldon I. Cammaker Name:Sheldon I. Cammaker Title:Executive Vice President, General Counsel, and Secretary
